PER CURIAM.
The final order on appeal is affirmed on the basis that settlement agreements are favored in the law, are not subject to repudiation, and may be enforced summarily, Robbie v. City of Miami, 469 So.2d 1384 (Fla.1985); Silva v. Silva, 467 So.2d 1065 (Fla. 3d DCA 1985); Spitzer v. Bartlett Brothers Roofing, 437 So.2d 758 (Fla. 1st DCA 1983), and that the order holding appellant in contempt was entered after all due process protections had been provided and with the requisite written findings of fact and law.
Affirmed.